Citation Nr: 0703924	
Decision Date: 02/07/07    Archive Date: 02/14/07

DOCKET NO.  05-16 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for a bilateral elbow 
condition. 

2.  Entitlement to an initial evaluation in excess of 10 
percent for traumatic arthritis of the cervical spine and 
degenerative arthritis of the lumbar spine.


REPRESENTATION

Appellant represented by:	Richard J. Mahlin, Attorney


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1959 to June 
1961.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from June 2004 and January 2005 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office in Lincoln, Nebraska (RO) which denied service 
connection for a bilateral elbow condition, traumatic 
arthritis in the cervical spine, and degenerative joint 
disease of the lumbar spine.  

In the January 2005 rating decision, during the pendancy of 
this appeal, the RO granted service connection, separately, 
for degenerative joint disease of the lumbar spine with a 0 
percent (non-compensable) evaluation, and for traumatic 
arthritis of the cervical spine with a 0 percent (non-
compensable) evaluation, both effective in February 2004.  
The veteran had filed his initial claim in February 2004.  

In a July 2005 rating decision, the RO assigned a 10 percent 
combined evaluation for traumatic arthritis of the cervical 
spine and degenerative arthritis of the lumbar spine, 
effective the date of the claim.  As such, the Board has 
recharacterized the issue on appeal as entitlement to an 
initial evaluation in excess of 10 percent for traumatic 
arthritis of the cervical spine and degenerative arthritis of 
the lumbar spine.
 

FINDINGS OF FACT

1.  The veteran is not shown to have a bilateral elbow 
disability etiologically related to active service.  

2.  The evidence of record is not adequate to rate service-
connected traumatic arthritis of the cervical spine and 
degenerative arthritis of the lumbar spine under the criteria 
provided in VA's Schedule of Rating Disabilities, General 
Rating Formula for Disease and Injuries of the Spine.

CONCLUSIONS OF LAW

1.  A bilateral elbow disability was not incurred in or 
aggravated by active service. 38 U.S.C.A. §§ 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2006).

2.  The criteria for an evaluation in excess of 10 percent 
for traumatic arthritis of the cervical spine and 
degenerative arthritis of the lumbar spine have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. § 4.71a, Diagnostic Codes 5242-5010 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

The Board finds that VA has met all statutory and regulatory 
VCAA notice and duty to assist requirements.  See 38 U.S.C.A. 
§§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159 (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In a March 2004 letter, VA informed the veteran of the 
evidence necessary to substantiate his claims, evidence VA 
would reasonably seek to obtain, and information and evidence 
for which the veteran was responsible.  VA also asked the 
veteran to provide any evidence that pertained to his claims.  

The VCAA notice requirements apply to all five elements of a 
service connection claim, including the degree of disability 
and the effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, 
VA did not provide the veteran with VCAA notice of the type 
of specific evidence necessary to establish a disability 
rating or effective date prior to the initial rating 
decision.  Despite the inadequate timing of this notice, the 
Board finds no prejudice to the veteran in proceeding with 
the issuance of a final decision.  See Pelegrini v. Principi, 
18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

With regard to the veteran's service connection claim, as the 
Board concludes below that the preponderance of the evidence 
is against the veteran's claim for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

With regard to the veteran's claim for an increased rating, 
the March 2004 letter addressed the veteran's original 
application for service connection.  In January 2005, the RO 
awarded service connection for traumatic arthritis of the 
cervical spine and for degenerative arthritis of the lumbar 
spine, effective the date of the claim.  Therefore, the March 
2004 letter served its purpose in providing VCAA notice and 
its application is no longer required because the original 
claim has been "substantiated."  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

As noted above, in a subsequent July 2005 rating decision, 
the RO granted a 10 percent evaluation for traumatic 
arthritis of the cervical spine and degenerative arthritis of 
the lumbar spine, effective the date of the claim. There is 
no indication that any notice deficiency reasonably affects 
the outcome of this case.  Thus, the Board finds that any 
failure is harmless error.  See Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, No. 05-7157 
(Fed. Cir. Apr. 5, 2006).  The RO issued a statement of the 
case in April 2005, providing the veteran with pertinent 
criteria for establishing a higher initial rating.  Thus, the 
Board finds that VA complied with the procedural requirements 
of 38 U.S.C.A. §§ 5104, 7105(d), and 38 C.F.R. § 3.103(b).     

Regarding the duty to assist, the veteran's service medical 
records and private medical evaluations have been associated 
with the claims file.  VA has provided the veteran with every 
opportunity to submit evidence and arguments in support of 
his claim, and to respond to VA notices.  The veteran and his 
representative have not made the Board aware of any 
additional evidence that needs to be obtained prior to 
appellate review.  

The RO scheduled the veteran for a March 2004 VA examination 
in connection with his service connection claim.  The 
veteran, however, failed to report to the March 2004 VA 
examination with no explanation.  The RO scheduled the 
veteran for a May 2005 VA examination in connection with his 
increased rating claim.  The veteran failed to report to that 
examination.  The veteran and his representative were 
provided adequate notice of the scheduled examinations.  In 
an April 2005 letter, the RO informed the veteran and his 
representative, that the private evaluation submitted was 
inadequate for proper evaluation of his claim; the RO 
informed the veteran and his representative of what a 
sufficient examination report must include and enclosed a 
disability worksheet for the spine.  In statements received 
in May 2005, the veteran's attorney argued that the evidence 
of record was sufficient for establishing service connection 
and for rating purposes.  In reference to the March 2004 VA 
examination, the veteran's attorney argued that the veteran 
has demonstrated good cause for his failure to attend a VA 
examination, stating that the VA had no authority to schedule 
a VA examination because such examination was not warranted 
and was unnecessary.  However, as explained below, the Board 
finds that VA examinations are necessary for proper 
adjudication of the veteran's claims.   The Board finds that 
to date, the veteran has not shown good cause for his failure 
to report to the scheduled VA examinations.  In light of the 
veteran's failure to cooperate, the Board finds that no 
further action is necessary to meet the requirements of the 
VCAA.  See 38 C.F.R. § 3.655; see also Olson v. Principi, 3 
Vet. App. 480, 483 (1992) (holding that the duty to assist is 
not always a one-way street, or a blind alley, and that the 
veteran must be prepared to cooperate with the VA's efforts 
to provide an adequate medical examination and submit all the 
medical evidence supporting his claim.)  The veteran's claim 
has been decided on the evidence of record.

B.  Law 

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein. 38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2006).  Service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d) (2006).  
In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury. Hickson v. West, 12 Vet. App. 247, 253 (1999).

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  The 
percentage ratings are based on the average impairment of 
earning capacity and individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2006).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that evaluation; otherwise, the lower rating 
will be assigned. 38 C.F.R. § 4.7 (2006).  Any reasonable 
doubt regarding a degree of disability will be resolved in 
favor of the veteran.  38 C.F.R. § 4.3 (2006).  

The Board notes that the United States Court of Appeals for 
Veterans Claims (Court) has distinguished a new claim for an 
increased rating of a service-connected disability from a 
case where the veteran expresses dissatisfaction with an 
initial rating of a disability that has just been service-
connected.  See Fenderson v. West, 12 Vet. App 119 (1999).  
In the latter case, VA must assess the level of disability 
from the date of initial application for service connection 
and determine whether the level of disability warrants the 
assignment of different disability ratings at different times 
over the life of the claim, a practice known as a "staged 
rating."  Id.  In this case, a staged rating is for 
consideration. 

The veteran was assigned a 10 percent evaluation under 
Diagnostic Codes 5242-5010. See 38 C.F.R. § 4.27 (2006) 
(hyphenated diagnostic codes are used when a rating under one 
diagnostic code requires use of an additional diagnostic code 
to identify the basis for the evaluation assigned; the 
additional code is shown after the hyphen).  Arthritis due to 
trauma is rated as degenerative arthritis. 38 C.F.R. § 4.71a, 
Diagnostic Code 5010 (2006).  Degenerative arthritis is rated 
based on limitation of motion under the appropriate 
diagnostic codes for the specific joint involved. 38 C.F.R. § 
4.71a, Diagnostic Code 5003 (2006). However, when the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under Diagnostic Code 5003. 
Id.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion. Id.  In the absence of limitation 
of motion, a 10 percent evaluation is assigned with x-ray 
evidence of involvement of two or more major joints; a 20 
percent rating is assigned with x- ray evidence of 
involvement of two or more major joints with occasional 
incapacitating exacerbations. Id. 

The schedular criteria for the rating of spine disabilities, 
evaluates limitation of motion under the General Rating 
Formula for Disease and Injuries of the Spine.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5242 (2006).  A 20 percent 
evaluation is assigned for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees; or, 
a combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  Id.  A 30 percent evaluation is assigned for 
forward flexion of the cervical spine at 15 degrees or less; 
or favorable ankylosis of the entire cervical spine.  Id.   A 
40 percent evaluation is assigned for unfavorable ankylosis 
of the entire cervical spine; or, forward flexion of the 
thoracolumbar spine at 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  Id.  

For VA compensation purposes, normal forward flexion of the 
cervical spine is zero to 45 degrees, extension is zero to 45 
degrees, left and right lateral flexion are zero to 45 
degrees, and left and right lateral rotation are zero to 80 
degrees.  Id. at Note 1.  Normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is 0 to 
30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  Id.  The combined range of motion refers to the sum 
of the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  Id.  The 
combined range of motion range of motion of the cervical 
spine is 340 degrees and of the thoracolumbar spine is 240 
degrees.  Id.  The normal ranges of motion for each component 
of spinal motion provided in this note are the maximum that 
can be used for calculation of the combined range of motion. 
Id.

In evaluating disabilities of the musculoskeletal system, it 
is necessary to consider, along with the schedular criteria, 
functional loss due to flare-ups of pain, fatigability, 
incoordination, pain on movement, and weakness.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Functional loss may be due to 
due to pain, supported by adequate pathology and evidenced by 
visible behavior of the claimant undertaking the motion.  38 
C.F.R. § 4.40 (2006).  Weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity, or atrophy of disuse are relevant factors in 
regard to joint disability.  38 C.F.R. § 4.45 (2006).  
Painful, unstable, or malaligned joints, due to a healed 
injury, are entitled to at least the minimal compensable 
rating for the joint.  38 C.F.R. § 4.59 (2006).  

C.  Analysis

Service medical records show that the veteran injured his 
right elbow in an August 1960 automobile accident.  X-rays 
did not reflect a fracture.   No chronic residuals to the 
right elbow were noted during service, or on his separation 
examination.  Service medical records did not reflect any 
problems relating to the left elbow.  

In a February 2004 opinion, Dr. G.D.B. stated that the injury 
to the veteran's right and left elbow certainly were related 
to his military service.  However, Dr. G.D.B. did not relate 
any current left or right elbow diagnosis to service, and did 
not provide any reasons or basis for his opinion.  No 
treatment records were associated with Dr. G.D.B.'s 
statement.  The Board requested a supplemental statement in 
March 2004 for clarification.  In a September 2004 statement, 
Dr. G.D.B. indicated stated that the veteran had chronic 
olecranon bursitis of the right elbow, and that he appeared 
to have cubital tunnel syndrome on the left elbow.  Dr. 
G.D.B. stated that the right and left elbow conditions were a 
little difficult to ascribe to the military setting.  The 
Board finds that the opinions by Dr. G.D.B. do not relate a 
currently diagnosed elbow disability to service.  

The veteran was scheduled for a VA examination to determine 
if he had a currently diagnosed bilateral elbow disability 
etiologically related to service.  As noted in the Board's 
VCAA discussion above, the veteran, apparently acting on 
advice of counsel, failed to report for this examination.  
The veteran has not demonstrated good cause for his failure 
to attend a VA examination.  The only explanation provided by 
the veteran and his attorney for the veteran's failure to 
report to the scheduled VA examination, was a May 2005 
statement, arguing that the VA had no authority to schedule a 
VA examination because such examination was not warranted and 
was unnecessary.  The Board finds that the evidence of record 
is not adequate to support a grant of service connection for 
a bilateral elbow disability.  

February 2004 and February 2005 letters from Dr. G.D.B. 
reflect diagnoses of degenerative arthritis of the cervical 
and lumbar spine; however, the letters do not adequately 
address the rating criteria for evaluating disabilities of 
the spine.  The veteran was scheduled for a VA examination to 
determine the current severity of his traumatic arthritis of 
the cervical spine and degenerative arthritis of the lumbar 
spine.  The veteran failed to report for this VA examination 
as well.  No explanation has been provided by the veteran or 
his attorney for the failure to report to the scheduled VA 
examination.  The Board finds that the evidence of record is 
not adequate for evaluation of the veteran's service-
connected  traumatic arthritis of the cervical spine and 
degenerative arthritis of the lumbar spine

As noted in the law and regulations section above, when a 
claimant fails to report for an examination scheduled in 
conjunction with . . . a claim for increase, the claim shall 
be denied.  See 38 C.F.R. § 3.655.  Section 3.655, however, 
is only effective where (1) entitlement or continued 
entitlement to a benefit cannot be established or confirmed 
without a current VA examination or reexamination, and (2) a 
claimant, without good cause, fails to report for such 
examination, or reexamination.  See 38 C.F.R. § 3.655(a) 
(2006).

In the instant case, the veteran's attorney argues that the 
private medical reports of record are adequate for 
establishing service connection, and for rating purposes.  
Although the veteran and his attorney contend that ample 
evidence exists to decide his service connection and 
increased rating claims, determining the adequacy of the 
evidence is not the responsibility of the veteran.  It is the 
responsibility of VA adjudicators, based upon their 
administrative experience and expertise in reviewing many 
claims of this nature, to determine at what point the record 
is sufficiently developed to support a reasonably informed 
decision.  See 38 C.F.R. §§ 3.159, 3.326 (2006); see also 
Shoffner v. Principi, 16 Vet. App. 208, 213 (2002) (holding 
that VA has discretion to decide when additional development 
is necessary).

As provided in 38 C.F.R. § 3.159(c)(4) (2006), VA will 
provide a medical examination or obtain a medical opinion 
based upon a review of the evidence of record if VA 
determines it is necessary to decide the claim.  To support 
this objective, the regulations further provide that 
"[i]ndividuals for whom an examination has been scheduled are 
required to report for the examination."  See 38 C.F.R. § 
3.326(a) (2006) (emphasis added); see also Wood v. Derwinski, 
1 Vet. App. 190 (1991) (holding that the duty to assist "is 
not always a one-way street" and that, "[i]f a veteran wishes 
help, he cannot passively wait for it in those circumstances 
where he may or should have information that is essential in 
obtaining the putative evidence").  Thus, the regulations 
clearly indicate it is the duty of VA to determine the 
adequacy of evidentiary development, and the duty of the 
veteran to cooperate with VA in these efforts.

In this case, the RO has determined (and for reasons 
discussed above, the Board agrees) that the record in this 
case is incomplete.  The RO has attempted to complete the 
record for adjudication purposes by obtaining additional 
medical evidence by scheduling VA examinations.  The 
development of the record is mandated by VA regulations and 
decisions of the Court.

The Board is also concerned that the veteran and his attorney 
appear to be attempting to manipulate the record so that only 
limited evidence which they evidently believe is supportive 
of the claim can be considered.  In the case of Wood v. 
Derwinski, 1 Vet. App. 190 (1991), the veteran similarly 
argued that the evidence of record, although incomplete in 
part because of his own unwillingness to cooperate with the 
efforts of the VA to develop his case, was sufficient to 
support a grant.  The Court rejected that argument.  See 
Wood, 1 Vet. App. at 193.

The potential for harm, which is inherent in permitting 
appellants to manipulate the evidentiary record to suit their 
own requirements, is obvious.  It is the responsibility of VA 
to obtain sufficient evidence to render an informed decision 
in a case.  The Court has impressed upon VA the seriousness 
of this responsibility in cases too numerous to mention.  
VA's responsibility was both clarified and amplified through 
the enactment of the VCAA.  The efforts of the veteran and 
his attorney to thwart VA's attempts to obtain additional 
evidence therefore run counter to both the jurisprudence of 
the Court and the stated objectives of Congress.

The Board further notes that this is not the first time an 
attorney from the Veteran's Advocacy Group has instructed a 
client to not report for a VA examination on the basis that 
the private medical evidence by itself was sufficient to 
decide the claim.  In the recently decided case of Kowalski 
v. Nicholson, 19 Vet. App. 171 (2005), the Veteran's Advocacy 
Group presented similar argument to the affect that a private 
medical examination the veteran had submitted was sufficient 
to adjudicate the claim, without the need to report for VA 
examinations.  The attorney further contended, as here, that 
the veteran need not report to a VA examination until VA has 
provided the veteran adequate reasons for their determination 
that the private medical examination was inadequate. 

The Court specifically rejected this argument, noting that 
there "is no basis for [the veteran's] argument that there 
must be 'compelling reasons' given by VA before an initial 
hearing examination can be scheduled on his behalf . . . 
[t]herefore, the Court holds that the Secretary has the 
authority to schedule a veteran for an examination for 
confirmation purposes without explicitly advising the veteran 
of 'compelling reasons' for the necessity of the 
examination."  See Kowalski, 19 Vet. App. at 178.  The Court 
further held that "VA has not only the discretion, but in 
this case, the duty . . . to schedule an examination for [the 
veteran] in order to determine . . . a potential rating.  
[The veteran] and his counsel are expected to cooperate in 
the efforts to adjudicate his claim . . . [t]heir failure to 
do so would subject them to the risk of an adverse 
adjudication based on an incomplete and underdeveloped 
record."  Id. at 180-181.

It is clear that VA has done its utmost to develop the 
evidence with respect to the veteran's claims.  Any failure 
to develop these claims rests with the veteran himself.  It 
is the responsibility of veterans to cooperate with VA.  See 
Caffrey v. Brown, 6 Vet. App. 377, 383 (1994); Olson v. 
Principi, 3 Vet. App. 480, 483 (1992).  The Board therefore 
concludes that entitlement to service connection for a 
nervous condition cannot be established without a current VA 
examination.  The veteran's belief that the private medical 
records were sufficient to adjudicate these claims does not 
represent good cause for his failure to report for his 
scheduled VA examination.  See 38 C.F.R. § 3.655(a) (2006); 
see also Kowalski, supra.

As the preponderance of the evidence is against the veteran's 
claims, the benefit-of-the-doubt rule does not apply, and the 
veteran's claims for service connection for a bilateral elbow 
disability and for an increased evaluation for traumatic 
arthritis of the cervical spine and degenerative arthritis of 
the lumbar spine must be denied.  See 38 U.S.C.A §5107 (West 
2002).


ORDER

Service connection for a bilateral elbow disability is 
denied.

An initial evaluation for traumatic arthritis of the cervical 
spine and degenerative arthritis of the lumbar spine, in 
excess of 10 percent is denied.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


